Citation Nr: 1517380	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative residuals of recurrent angioma of the right tibia (right tibia disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision.  In February 2014, this matter was remanded for additional development.  By August 2014 rating decision, the RO assigned a separate 10 percent evaluation for the service-connected scars associated with service-connected right tibia disability.  Accordingly, as noted in the November 2014 Board remand, that issue has been addressed separately and is not currently on appeal.  In November 2014, this matter was again remanded to obtain updated VA treatment records requested in the February 2014 Board remand.  The updated VA treatment records are now associated with the claims folder, and there has been substantial compliance with all requested remand action.  The case has been reassigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's right tibia disability is not shown to be manifested by more than mild limitation of motion and pain; subluxation, instability, compensable limitation of knee flexion or extension, and marked limitation of ankle motion are not shown; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for right tibia disability is not warranted. 38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (Codes) 5003-5015 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess his right tibia disability in October 2007, January 2013, and June 2014.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations, taken together, were thorough and contained the findings needed to address the matter of an increased rating.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran contends that his service-connected right tibia disability presents a greater degree of impairment than reflected by the current 10 percent rating.  Specifically, he contends that the disability is manifested by functional impairment of less movement than normal.

In March 2006, the Veteran reported that his right tibia disability had worsened and that he was experiencing limited motion and chronic pain. 

An April 2006 private treatment record notes that the Veteran was seen complaining of right leg pain that he states it is consistently getting worse.  He reported some swelling of the ankle on and off and stated that he feels like his leg is going to give out on him at times. It was noted that an examination of the right lower extremity showed an area of scarring over the anterior shin just above the ankle that is somewhat tender to palpation and with a mild amount of swelling present.  It was further noted that strength in that leg seemed to be slightly less than strength in the left leg.  In August 2006, the Veteran complained of right leg pain, stating that the pain seemed to be a little worse than normal and also reporting increased swelling in the leg.  An examination showed no swelling of the right lower extremity and the calf was nontender to palpation.  The assessment was chronic leg pain due to an old injury.  

May 2005 and November 2006 VA treatment records note that the Veteran reported leg pain, but that there was no swelling in the legs.

A May 2007 private treatment record notes that the Veteran reported worsening right tibia pain over the prior month and stated that the pain is waking him through the night.  The Veteran reported that there is some pain with walking and that if he bumps the leg, there is severe pain.  The physician noted that his strength is normal in the lower extremities and that the tibia shows no deformity, discoloration or swelling; however, the Veteran was tender when palpating over the anterior and anterolateral surface of the tibia.  The assessment was worsening chronic leg pain.  A May 2007 bone scan notes an impression of increased uptake in the distal shaft of the right tibia anteriorly, which could represent a stress fracture, shin split, or other posttraumatic change, but which findings were nonspecific.  A June 2007 MRI of the right leg was normal. 

In June 2007, the Veteran's private physician submitted a statement indicating that the Veteran suffers from chronic right lower leg pain, which seems to be worsening.  She noted that the pain is fairly constant and keeping him up during the night, and that the pain interferes with his quality of life and his ability to perform daily functions, such as walking any distance.

 In June 2007, it was noted that a bone scan of the lower leg showed increased uptake in the tibia.  He was referred to orthopedic surgery.  Later that month, the Veteran was seen for follow-up regarding a bone scan and MRI.  The bone scan was abnormal showing activity in the tibia; however, the MRI was normal.  It was noted that the Veteran did see an orthopedist who did not recommend further treatment and told him that this would just be a chronic problem for him.  The impression was worsening chronic right leg pain.  An October 2007 record notes continued leg pain.  The impression was chronic right leg pain.  

On October 2007 VA bones examination, the Veteran reported chronic achy pain at the previous surgery site since the operation.  He reported dull pain, with flare-ups of pain at a level 9 out of 10, occurring three times a day and lasting two hours.  He stated that the flare-ups are precipitated by change in weather, and standing or walking greater than 10 minutes.  He stated that the pain is eased with medication and heat.  He also reported using a walking cane daily.  He reported that he has been retired from his job since 1987 following an injury to his shoulder.  The Veteran also reported intermittent right knee and right ankle pain.  

On examination, right knee range of motion studies showed flexion to 110 degrees limited by pain and body habitus and extension to 0 degrees.  He had no suprapatellar bursa tenderness or lateral joint line tenderness.  He had negative patellar grind test and his medial and lateral collateral ligaments were intact to varus and valgus stressor.  Anterior and posterior drawer and McMurray's testing were all negative and there was no redness, warmth, swelling, or increased skin temperature around the right knee.  On examination of the right ankle, there was no tenderness to the distal fibula or distal tibia, and also no tenderness to the superior portion of the dome of the talus.  After repetitive motion, the Veteran had dorsiflexion to 25 degrees without pain or fatigue and plantar flexion to 45 degrees without pain or fatigue.  The examiner noted that examination of the right knee tibia area revealed a 10 x 7 area of the left anterior shin to the lower mid third portion of the tibia that is slightly tender, but without atrophic skin, redness, warmth, or elevation.  The examiner stated that the scar is superficial and hyperpigmented without elevation, depression, inflammation, edema, or keloid formation.  The examiner found that there was no functional limitation, increased warmth, or adherence to the underlying skin.  Diagnostic testing showed minimal degenerative changes of the right knee and a normal right ankle.  Imaging of the tibia showed mild cortical thickening suggested along the lateral distal tibial shaft, nonspecific.  

In December 2007, the Veteran complained of shin pain at a level 6 out of 10, and stated that it gets worse when walking.  A February 2008 record notes that the Veteran reported leg pain.  The assessment was chronic leg pain.

In April 2008, the Veteran stated that he has to ambulate with a walking cane and his service-connected tibia disability has caused him to have to put additional weight on his left side.  He indicated that he continues to take prescribed and over the counter pain medication, and also uses warm compresses to ease the pain.  He stated that he no longer has hobbies or activities due to the pain from his right leg disability.

VA treatment records dated in February and October 2008 and March, June, and October 2009 note complaints of right leg pain.  It was noted that there was no swelling in the legs.

August 2010 and November 2011 VA treatment records note pain in the lower leg, but that there was no swelling.  The assessment was leg pain.

On January 2013 VA knee and lower leg conditions examination, the examiner diagnosed post-operative residuals of recurrent angioma of the right tibia.  It was noted that this condition has been the same since onset and has not worsened.  The Veteran described episodic shin pain when walking or when accidentally bumping it.  He also reported flare-ups occurring 1-2 times per month usually lasting up to 1-3 days.  It was noted that the flare-ups have no effect on limitation of motion and cause no functional impairment.  The Veteran uses no assistive devices due to this problem.  Right knee range of motion studies showed flexion to 120 degrees with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  There was also no evidence of functional loss of the knee and lower leg or of tenderness or pain to palpation.  Muscle strength was full and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also found no evidence of shin splints, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  It was further noted that the Veteran has never had any meniscal conditions or joint replacements.  Diagnostic imaging showed no evidence or arthritis, patellar subluxation, or any other significant findings.  The examiner noted that compared with October 2007 X-rays, there is mild benign cortical thickening involving the lateral aspect of the proximal tibial shaft which is unchanged since the prior study.  There was no other abnormality seen.

On June 2014 VA knee and lower leg conditions examination, the examiner noted diagnoses of degenerative joint disease of the right knee and hemangioma of the right tibia.  Range of motion studies showed right knee flexion to 110 degrees with no objective evidence of painful motion and right knee extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Functional loss was noted to be less movement than normal.  There was no evidence of tenderness or pain to palpation.  Muscle strength was full and joint stability tests were normal.  There was also no evidence or history of recurrent patellar subluxation/dislocation.  The examiner found no evidence of shin splints and noted that the Veteran has not had any meniscal conditions or joint replacements.  It was also noted that the Veteran does not use any assistive devices as a normal mode of locomotion.  Diagnostic imaging of the knee showed evidence of degenerative or traumatic arthritis in the right knee, but no evidence of patellar subluxation or any other significant diagnostic findings.  Following review of the Veteran's record and examination of the Veteran, the examiner indicated that the Veteran's right knee degenerative joint disease is unrelated to his service-connected right tibial condition and that there is no limitation due to his right tibial condition.  The examiner further noted that the right tibial chronic pain related to the hemangioma condition has stabilized because the February 2014 bone scan did not show any activity in the right tibia, and X-rays of the tibia show stable findings.

On June 2014 VA ankle conditions examination, the examiner found no evidence of an ankle condition.  The examiner also noted that the Veteran did not report that flare-ups impact the function of the ankle.  Right ankle range of motion studies showed plantar flexion to 40 degrees with no objective evidence of painful motion and dorsiflexion to 20 degrees with no objective evidence of painful motion.  There was no evidence of additional limitation in range of motion of the ankle following repetitive-use testing.  There was no tenderness or pain on palpation of the ankle and muscle strength was full.  There was also no evidence of ankylosis or any additional conditions.  Imaging studies showed no abnormal findings.  The examiner noted that the Veteran's ankle did not impact his ability to work.

There is no specific diagnostic code for rating residuals of recurrent angioma of the right tibia.  It has been rated by analogy under Codes 5003-5015 based on pain in the area of the tibia.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability is rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.]

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

As noted above, the right tibia disability has been rated by analogy under Code 5003-5015 (which directs that the disability be rated on limitation of motion or arthritis).

Initially, the Board observes that X-ray confirmed arthritis is not shown.  While degenerative joint disease of the right knee was diagnosed on June 2014 examination, the examiner specifically found that such was unrelated to the Veteran's service-connected right tibial condition.  Nonetheless, there is evidence of pain in the right tibia area that has been present throughout.  Accordingly, the Board finds that, even in the absence of X-ray confirmed arthritis with respect to the right distal tibia, the right tibia disability warrants a 10 percent [maximum] rating by analogy to Diagnostic Code 5003.

Turning next to limitation of motion of the knee, the Board notes that there is no persuasive evidence that flexion of the right knee has been limited to 30 degrees or less to warrant a 20 percent rating under Code 5260, nor is there persuasive evidence that extension has been limited to 15 degrees or more to warrant a 20 percent rating under Code 5261.  In this regard, on October 2007 and June 2014 VA examinations, flexion was to 110 degrees and extension was to 0 degrees.  On January 2013 VA examination, flexion was to 120 degrees and extension was to 0 degrees.  Thus, a preponderance of the evidence is against entitlement to a rating in excess of 10 percent under Codes 5260 or 5261.

Next, higher ratings under Codes 5256, 5258, 5259, 5262, and 5263 are not warranted as there is no evidence of ankylosis, dislocation of semilunar cartilage, removal of semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum.  Specifically, on October 2007 VA examination, there was no tenderness to the distal fibula or tibia and the knee had almost full range of motion, indicating no ankylosis.  On January 2013 VA examination, the examiner noted no evidence of recurrent patella subluxation/dislocation or any tibial and/or fibular impairment.  The examiner also noted no evidence of any meniscal conditions.  Similarly, on June 2014 VA examination, the examiner found no evidence of patellar subluxation/dislocation or any meniscal conditions, and noted that a February 2014 bone scan did not show any activity in the right tibia, and that X-rays of the tibia showed stable findings.

Additionally, although the Veteran reported in April 2006 that he feels like his leg will give out on him at times, the medical evidence consistently shows that examiners have not found recurrent subluxation or lateral instability.  The Board affords more probative weight to the opinions of the examiners who have tested the stability of the Veteran's joints.  Notably, on October 2007, January 2013, and June 2014 VA examinations, joint stability testing was negative.  Accordingly, the Board finds that the preponderance of the evidence is against a separate rating under Code 5257.

As the Board will consider all applicable diagnostic codes when rating a disability, the analysis now turns to whether a higher rating may be warranted based on whether the right tibia disability has any impact on the right ankle.  

Initially, the Board notes that there is no evidence of ankle ankylosis, malunion of os calcis or astragalus, or astragalectomy.  Accordingly, a rating in excess of 10 percent is not warranted under Codes 5270, 5272, 5273, and 5274.

Code 5271 provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent rating when marked.  38 C.F.R. § 4.71a, Code 5271.
Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."    38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A review of the evidence reflects that a rating in excess of 10 percent is not warranted under Code 5271.  In this regard, on October 2007 VA examination, the Veteran had full ankle range of motion following repetitive use testing.  On June 2014 VA examination, right ankle flexion was to 40 degrees and dorsiflexion was to 20 degrees with no objective evidence of painful motion.  As the Veteran has had either full, or near full, right ankle motion throughout the period on appeal, the evidence does not show or approximate marked ankle limitation of motion warranting a 20 percent rating.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's right tibia disability is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain, swelling, and some giving way.  However, the effect of this symptomatology is already contemplated in the 10 percent evaluation assigned.  Significantly, on October 2007 VA examination, the examiner found no evidence of redness, warmth, swelling, or increased skin temperature around the right knee.  On January 2013 and June 2014 VA examination, knee range of motion was not additionally limited on repetitive-use testing.  Further, on January 2013 examination, the examiner specifically noted that there was no evidence of functional loss of the knee and lower leg and no evidence of tenderness to palpation.  On June 2014 examination, the examiner found that functional loss was less movement than normal, which is compensated by the 10 percent rating currently assigned.  Additionally, the Board acknowledges the Veteran's report in April 2006 that he has some swelling of the ankle on and off and that on October 2007 VA examination, he reported intermittent right ankle pain.  However, following an examination in October 2007, the Veteran had no tenderness to the ankle and his range of motion was full even after repetitive-use testing.  Further, diagnostic imaging showed a normal right ankle.  On June 2014 VA examination, the examiner found no evidence of an ankle condition and the Veteran did not even report that flare-ups impact the function of his ankle.  His range of motion was near full and there was no additional limitation in range of motion following repetitive-use testing.  There was also no tenderness to the ankle and imaging studies showed no abnormal findings.  Therefore, the Board finds that the Veteran's reported symptomatology is reflected in his current 10 percent evaluation assigned for the right tibia and that the severity of his disability picture does not more nearly approximate the criteria required for a 20 percent or higher evaluation.  Nor is a separate rating warranted under any Diagnostic Code.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's right tibia disability has never been more than 10 percent disabling during the period on appeal.  "Staged ratings" are not warranted.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently being compensated with a 10 percent rating for objective findings that the right tibia is affected by painful motion.  The Board acknowledges the Veteran's continued reports of pain during the pendency of this appeal; however, the rating criteria (specifically the criteria under Code 5003) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings of pain.  This rating is also consistent with the June 2014 VA examiner's notation of functional loss to include less movement than normal.  And although the Veteran has also complained of swelling and some giving way (of the knee), these findings were not shown on physical examination, other than in one singular instance in April 2006 when some mild swelling was noted.  Otherwise, treatment records and VA examinations consistently found no evidence of swelling or giving way.  Accordingly, the symptoms and associated impairment of the Veteran's right tibia disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Additionally, the Court has held that, when evidence of unemployability is presented, the issue of whether TDIU will be assigned should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In the instant case, the Board notes that on October 2007 VA examination, the Veteran reported being retired from his job since 1987 due to a shoulder injury.  Moreover, the Veteran has not alleged unemployability due to his right tibia disability.  Thus, consideration of entitlement to a TDIU rating due to his service-connected right tibia disability is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for right tibia disability is not warranted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


